The money delivered by the plaintiff to the defendant to be deposited in the bank was the plaintiff's money. It was received by the defendant, and deposited by her in her own name as the money of the plaintiff, and the defendant acquired no title to it by the transaction. The appropriation of the money to her own use by the defendant was a conversion, and no demand was necessary. Whittier v. Whittier, 31 N.H. 452, 462, 464, 465. The plaintiff's claim is not barred by the statute of limitations. The cause of action did not accrue until the money was wrongfully withdrawn from the bank and appropriated by the defendant.
Judgment for the plaintiff.
BINGHAM, J., did not sit: the others concurred.